           Case 2:19-cr-00022-JCM-VCF Document 18 Filed 12/02/19 Page 1 of 5



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:19-CR-022-JCM-VCF

 9                Plaintiff,                       Amended Preliminary Order of Forfeiture

10         v.

11 EDGAR DEL RIO,

12                Defendant.

13         This Court finds Edgar Del Rio pled guilty to Count One of a One-Count Criminal
14 Information charging him with conspiracy to commit mail fraud in violation of 18 U.S.C. §§

15 1341 and 1349. Criminal Information, ECF No. 3; Plea Agreement, ECF No. 5;

16 Arraignment and Plea, ECF No. 7.

17         This Court finds Edgar Del Rio agreed to the forfeiture of the property and the
18 imposition of the in personam criminal forfeiture money judgment set forth in the Plea

19 Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

20 Information, ECF No. 3; Plea Agreement, ECF No. 5; Arraignment and Plea, ECF No. 7.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
22 of America has shown the requisite nexus between property set forth in the Plea Agreement

23 and the Forfeiture Allegation of the Criminal Information and the offense to which Edgar

24 Del Rio pled guilty.

25         The following property and money judgment are any property, real or personal,
26 which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. § 1341, a

27 specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18

28 / / /
           Case 2:19-cr-00022-JCM-VCF Document 18 Filed 12/02/19 Page 2 of 5



 1   U.S.C. § 1349, conspiracy to commit such offense, and are subject to forfeiture pursuant to

 2   18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p):

 3                 1. $106,150;

 4                 2. $20,400.32;

 5                 3. $34,364;

 6                 4. $40,010;

 7                 5. $50,126.59;

 8                 6. $4,998;

 9                 7. $10,908;

10                 8. $15,278;

11                 9. $6,975;

12                 10. $4,644;

13                 11. $3,101;

14                 12. $1,824;

15                 13. $13,146

16                 14. $1,785;

17                 15. $14,439;

18                 16. $9,887;

19                 17. $8,253;

20                 18. $138;

21                 19. $12,464.03; and

22                 20. $18,950

23   (all of which constitutes property)

24          and an in personam criminal forfeiture money judgment of $350,000, not to be held

25   jointly and severally liable with his codefendant, the collected money judgment amount

26   between the codefendants is not to exceed $9,000,000, and that the following property will

27   be applied toward the payment of the money judgment:

28          a) $18,950.
                                                  2
            Case 2:19-cr-00022-JCM-VCF Document 18 Filed 12/02/19 Page 3 of 5



 1          This Court finds that the United States of America may amend this order at any time

 2   to add subsequently located property or substitute property to the forfeiture order pursuant

 3   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 4          The in personam criminal forfeiture money judgment complies with Honeycutt v.

 5   United States, ___U.S.___, 137 S. Ct. 1626 (2017).

 6          This Court finds the United States of America is now entitled to, and should, reduce

 7   the aforementioned property to the possession of the United States of America.

 8          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the United States of America should seize the aforementioned property.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

11   States of America recover from Edgar Del Rio an in personam criminal forfeiture money

12   judgment of $350,000.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

14   rights, ownership rights, and all rights, titles, and interests of Edgar Del Rio in the

15   aforementioned property are forfeited and are vested in the United States of America and

16   shall be safely held by the United States of America until further order of the Court.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

18   of America shall publish for at least thirty (30) consecutive days on the official internet

19   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

20   describe the forfeited property, state the time under the applicable statute when a petition

21   contesting the forfeiture must be filed, and state the name and contact information for the

22   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

23   and 21 U.S.C. § 853(n)(2).

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

25   or entity who claims an interest in the aforementioned property must file a petition for a

26   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

27   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

28   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
                                                   3
            Case 2:19-cr-00022-JCM-VCF Document 18 Filed 12/02/19 Page 4 of 5



 1   right, title, or interest in the forfeited property and any additional facts supporting the

 2   petitioner’s petition and the relief sought.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 4   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 5   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 6   not sent, no later than sixty (60) days after the first day of the publication on the official

 7   internet government forfeiture site, www.forfeiture.gov.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 9   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

10   Attorney’s Office at the following address at the time of filing:

11                  Daniel D. Hollingsworth
                    Assistant United States Attorney
12                  James A. Blum
                    Assistant United States Attorney
13                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
14

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

16   described herein need not be published in the event a Declaration of Forfeiture is issued by

17   the appropriate agency following publication of notice of seizure and intent to

18   administratively forfeit the above-described property.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record and three certified copies to the United States

21   Attorney’s Office, Attention Asset Forfeiture Unit.

22                December 9, 2019.
            DATED _____________________, 2019.

23

24

25                                                  HONORABLE JAMES C. MAHAN
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                      4
          Case 2:19-cr-00022-JCM-VCF Document 18 Filed 12/02/19 Page 5 of 5



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   December 2, 2019.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
